Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Loeb (US 2002/0193781), Ito (US 2016/0299170), and Belikov (US 2012/0123399) in combination provide the individual components of the probe assembly, i.e., the multi-core optical fiber, nitinol cannula, gradient index lens, and cylindrical sapphire window (see final rejection mailed 07/09/2021, pg. 6-8). Loeb, Ito, and Belikov do not teach a configuration of the cylindrical sapphire window press-fitted to a distal end of the nitinol cannula, wherein a distal end of the GRIN lens touches a proximal end of the cylindrical sapphire window inside the nitinol cannula and wherein a distal end of the cylindrical sapphire window extends outside the nitinol cannula, wherein the GRIN lens is positioned between the multi-core optical fiber and the cylindrical sapphire window and wherein the GRIN lens is external to the cylindrical sapphire window.
Allsworth (US 4632505) teaches such a configuration of the window, lens, and optical fiber (previous final rejection, pg. 8, para. 23), but also teaches that this configuration is useful in providing efficient optical connection between opposing optical fibers (Abstract; Background). As persuasively argued by Applicant in the Appeal Brief filed 11/29/2021, pg. 9, one of ordinary skill in the art would not consider Allsworth’s teachings in constructing the claimed laser probe as there is no perceived need to couple the energy leaving the laser probe with another connector/probe (i.e., Allsworth is not analogous art). Furthermore, Allsworth is not reasonably pertinent to the particular problem with which Applicant was concerned because Allsworth does not teach that the claimed configuration overcomes issues . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792